Citation Nr: 0618124	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
including passive-aggressive disorder, depressive disorder, 
and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from January 1987 to July 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In September 2005, the Board remanded the case 
for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In September 2005, the Board remanded the claim for a VA 
psychiatric examination and a medical opinion.  The examiner 
was asked to provide an opinion, amongst other things, as to 
"what current diagnosis(es) is most appropriate and whether 
it is related to in-service manifestations."  In October 
2005, a VA psychiatrist examined the veteran and diagnosed a 
depressive disorder.  In November 2005, the psychiatrist 
rendered an opinion stating that: 

After reviewing the C-file, it was noted 
that the record contains statements that 
the patient had situational stress while 
serving in the military service.  In my 
opinion, the situational stress was due 
to underlying personality disorder which 
was described as passive aggressive.  
Also, I found to be paranoid personality 
disorder and this resulted in 
situational stress which in my opinion 
in no case was life threatening and 
should not have contributed and be 
consistent with the diagnosis of 
posttraumatic stress disorder as 
recorded in the DSM-IV.  It was also 
noted that [A.P.F.], M.D. on 4/30/04 
diagnosed PTSD UU.  I am not certain 
what the UU initials stand for.  He also 
diagnosed depressive disorder N.O.S. and 
alcohol abuse.  I possibly have a 
different opinion about the veteran from 
[A.P.F.], as I do not find that he meets 
the DSM-IV criteria for posttraumatic 
stress disorder at this time.

The Board notes that the psychiatrist did not render an 
opinion as to whether the veteran's depressive disorder had 
its onset during service or is related to any in-service 
disease or injury.  Therefore, the opinion does not comply 
with the Board's prior remand and the case must be remanded 
again for compliance.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
psychiatrist that examined the veteran 
in October 2005.  The psychiatrist 
should be asked to provide an opinion 
as to whether the veteran's depressive 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, to include 
situational stress noted in March 1989.  

If the VA psychiatrist that examined 
the veteran in October 2005 is not 
available, another psychiatrist should 
be asked to review the claims folder 
and provide the requested opinion. 

A rationale for any opinion expressed 
should be provided.

2.  Readjudicate the veteran's claim, 
with application of all appropriate 
laws and regulations, and consideration 
of any additional information obtained 
as a result of this remand. If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


